Order entered December 15, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00888-CV

                              JOAINNE RHODES, Appellant

                                             V.

                                JERRIE KELLY, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-06302

                                         ORDER
       Before the Court is appellant’s December 13, 2016 opposed motion to extend time to file

appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by January

17, 2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE